537 F.2d 856
Harry Lee WILLIAMS, Petitioner-Appellant,v.W. J. ESTELLE, Director, Texas Department of Corrections andC. V. Kern, Sheriff, Respondents-Appellees.
No. 73--3854.
United States Court of Appeals,Fifth Circuit.
Aug. 27, 1976.

Ben L. Aderholt, Houston, Tex.  (Court-appointed), for petitioner-appellant.
Joe S. Moss, Asst. Dist. Atty., Houston, Tex., for Kern.
E. Bruce Curry, Dunklin A. Sullivan, Sarah Shirley, Gilbert J. Pena, Asst. Attys. Gen., Austin, Tex., for Estelle.
Before TUTTLE, COLEMAN and AINSWORTH, Circuit Judges.

BY THE COURT:

1
Pursuant to the judgment of the Supreme Court of the United States dated May 3, 1976, --- U.S. ---, 96 S. Ct. 1691, 48 L. Ed. 2d 126, reversing and remanding this cause to this Court for further proceedings in conformity with the opinion of the Supreme Court;


2
IT IS ORDERED that the judgment of this Court entered on September 6, 1974, 500 F.2d 206, is set aside, and the decision of the United States District Court for the Southern District of Texas is affirmed.